Citation Nr: 1535917	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-36 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right quadriceps disability, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.
 
2.  Entitlement to service connection for a right lower leg disability, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.

3.  Entitlement to service connection for right knee synovitis, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.
 
4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee osteoarthritis status post meniscectomy based upon limitation of motion. 

6.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee degenerative arthritis status post meniscectomy, based upon instability/subluxation, prior to September 16, 2014; and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1972 to June 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.  In that decision, the RO granted the Veteran's claim of entitlement to service connection for right knee osteoarthritis status post meniscectomy and assigned a 10 percent disability rating effective December 11, 2006.  The RO also denied entitlement to service connection for right hip, right quadriceps, right lower leg, right knee synovitis and left lower extremity peripheral neuropathy disabilities, to include as secondary to the service-connected right knee disability.  The Veteran perfected an appeal as to the assigned disability rating for his service-connected right knee disability and the denials of service connection for right hip, right quadriceps, right lower leg, right knee synovitis and left lower extremity peripheral neuropathy disabilities.

In January 2012, the Board remanded the issues on appeal for additional development. 

In May 2014, the Board granted service connection for residuals of a right hip contusion and remanded the remaining issues for additional development.  The requested development has been completed insofar as possible and the matter is now ready for appellate review.  

In an October 2014 rating determination, the RO granted service connection for instability of the right knee and assigned a 10 percent disability evaluation from December 11, 2006, and a 20 percent  disability evaluation from September 16, 2014.  As a result of these actions, the Board has listed the issues as such on the title page.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have a right quadriceps disability related to service, to include as etiologically related to any service-connected right knee disorder. 

2.  The Veteran has not been shown to have a right lower leg disability related to service, to include as etiologically related to any service-connected right knee disorder.

3.  The Veteran has not been shown to have right knee synovitis related to service, to include as etiologically related to any service-connected right knee disorder. 

4.  The Veteran has not been shown to have peripheral neuropathy of the left lower extremity related to service, to include as etiologically related to any service-connected right knee disorder 

5.  Flexion of the right knee, even taking into account functional limitation, has been shown to be no less than 100 degrees, with extension to no less than 0 degrees at any time.

6.  Mild subluxation/lateral instability of the right knee, and no more, was shown prior to September 16, 2014.  

7.  No more than moderate subluxation/lateral instability of the right knee has been shown since September 16, 2014.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right quadriceps disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

2.  The criteria for service connection for a right lower leg disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for right knee synovitis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

5.  The criteria an evaluation in excess of 10 percent for right knee arthritis, based upon limitation of flexion, have not been met throughout the course of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2014).

6.  The criteria for an evaluation in excess of 10 percent for right knee arthritis, based upon subluxation/lateral instability, were not met prior to September 16, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2014).

7.  The criteria for an evaluation in excess of 20 percent for right knee arthritis based upon subluxation/lateral instability from September 16, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Veteran's status has been substantiated.  The Board observes that in a May 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2007 letter provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available treatment records, service, VA, and private, have been obtained and associated with the record insofar as possible.  A will be discussed below, a portion of the Veteran's service treatment records are not available.  The Veteran was informed of this and given the opportunity to submit treatment records in his possession.  The Veteran's service separation examination record is available for review.  Moreover, in conjunction with the most recent Board remand, the Veteran was given the opportunity to provide treatment records demonstrating that he had the claimed disorders for which he was seeking service connection.  To date, no additional evidence has been received from the Veteran.

As it relates to the claims of service connection, the Veteran, in accordance with the Janaury 2012 remand, was afforded a VA examination in March 2012 to determine the presence and etiology of any of the claimed disabilities.  The Board finds that the VA examination report of record is adequate because it was performed by a medical professional, was based on a thorough examination of the record, to include a VA examination, documented and considered the Veteran's complaints and symptoms, and included adequate opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the claims for service connection.  

As to the claim for a higher evaluation for the service-connected right knee disability, the Veteran has been afforded VA examinations in September 2007, March 2012, and October 2014.  The results from these examinations contain sufficient information to properly rate the Veteran's current right knee disability.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§  3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The claimed disorders are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The record reflects that a portion of the Veteran's service treatment records have been lost.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran maintains that he currently has a right quadriceps disability, a right lower leg disability, right knee synovitis, and left lower extremity peripheral neuropathy resulting from his service-connected right knee disorder, to include by way of aggravation.  

Although a portion of the Veteran's service treatment records are not available for review, the Veteran's May 1975 service separation examination has been associated with the claims folder.  At that time, normal neurological findings were reported along with normal findings for the lower extremities, with the exception of a scar remaining from the in-service right medial meniscectomy.  

Treatment records associated with the claims folder do not reveal any findings of a right quadriceps disability, a right lower leg disability, right knee synovitis, or left lower extremity peripheral neuropathy.  

In a note received in March 2008 from the Veteran's private physician, C. P., M.D., it was indicated that the Veteran had ankle pain from having to occasionally shift his weight to avoid right knee pain while walking.  

In conjunction with the January 2012 Board remand, the Veteran was afforded a VA examination in March 2012 to determine the absence/presence of the claimed disabilities and their relationship, if any, to the Veteran's period of service and/or his service-connected disability.  The examiner indicated that the claims folder was available and had been reviewed.  Following examination of the Veteran and review of the claims folder, the examiner specifically opined that the Veteran had no current right hip synovitis, no current right quadriceps injury, no current right leg or left leg disability, no current left or right leg peripheral neuropathy, and no right knee synovitis.

In connection with the May 2014 remand, the Veteran was afforded an additional opportunity to provide evidence, to include providing additional written authorizations to obtain treatment records, which might show evidence of a current disability.  The Veteran did not respond to such requests or provide information to support his claim.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1110 as requiring the existence of a present disability for VA compensation purposes). 

To be present as a current disability, there must be evidence of the condition at some time during the appeal period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The medical evidence does not indicate that the Veteran currently has a right quadriceps disability, a right lower leg disability, right knee synovitis, or left lower extremity peripheral neuropathy. 

Based on the above, to the extent that the medical evidence addresses whether the Veteran has a right quadriceps disability, a right lower leg disability, right knee synovitis, or left lower extremity peripheral neuropathy, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a right quadriceps disability, a right lower leg disability, right knee synovitis, or left lower extremity peripheral neuropathy, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran currently has a right quadriceps disability, a right lower leg disability, right knee synovitis, or left lower extremity peripheral neuropathy, falls outside the realm of common knowledge of a lay person.  See Jandreau, at  1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements are not probative. 

The weight of the evidence is against a finding that the Veteran currently has a right quadriceps disability, a right lower leg disability, right knee synovitis, or left lower extremity peripheral neuropathy.  A necessary element for establishing service connection, evidence of a current disability, has not been shown. 

Although the Veteran's private physician indicated that the Veteran had right ankle pain due to his right knee disorder, service connection may only be awarded for pain if a pathology to which the symptoms can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, the March 2012 VA examiner did not find a right ankle disability on examination.  

For the foregoing reasons, the claim for service connection for a right quadriceps disability, a right lower leg disability, right knee synovitis, and left lower extremity peripheral neuropathy must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.


Right Knee

The Veteran contends that the symptomatology associated with his right knee disorder is worse than the disability evaluations which have been currently assigned.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Codes 5003 and 5010 provide that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

The knee is considered a major joint.  38 C.F.R. § 4.45(f). The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; for a 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and for a 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; for a 10 percent rating where extension is limited to 10 degrees; for a 20 percent rating where extension is limited to 15 degrees; for a 30 percent rating where extension is limited to 20 degrees; for a 40 percent rating where extension is limited to 30 degrees; and for a 50 percent rating where extension is limited to 45 degrees. 

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). 

The General Counsel subsequently held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In VAOPGCPREC 9-98, VA's General Counsel  reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel  considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel  stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

In conjunction with his claim, the Veteran was afforded a VA examination in September 2007.  The Veteran reported being able to stand for one hour and being able to walk more than 1/4 mile but less than a mile.  The Veteran also reported having giving way, instability, and weakness in the knee.  He stated that there were no episodes of dislocation or subluxation but that he had daily episodes of locking.  

Physical examination revealed active and passive motion from 0 to 100 degrees, with pain at 90 degrees.  There was no additional loss of motion with repetitive use.  There was no ankylosis.  

The examiner stated that the Veteran's right knee caused problems with lifting and carrying, lack of stamina, and weakness/fatigue.  He also had problems driving if he could not use cruise control.  It had a mild impact on chores, exercise, and recreation; a moderate impact on traveling; and severe impact on exercise and sports.  There was no impact on feeding, bathing, dressing, toileting, or grooming.  

At the time of a March 2012 VA examination, the Veteran reported having chronic pain in his right knee.  Physical examination revealed range of motion testing from 0 to 110 degrees, with pain beginning at 90 degrees.  Repetitive motion testing revealed no change in range of motion.  The Veteran was noted to have less movement than normal and pain on movement.  There was no functional loss of the lower extremity, no weakened movement, no excess fatigability, and no incoordination.  There was also no swelling, deformity, atrophy of disuse, disturbance of locomotion, or interference with sitting, standing, or weightbearing.  Knee flexion and extension strength was 5/5.  Lachman, posterior drawer, and varus/valgus testing were all normal.  There was no evidence of recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran used a cane on a constant basis.  The examiner stated that the Veteran's right knee caused limited mobility.  A diagnosis of mild to moderate degenerative joint disease was rendered.  

At the time of a September 2014 VA examination, the Veteran reported that his right knee symptomatology had become significantly worse over the past two years.  

Range of motion was from 0 to 140 degrees, with no additional loss of motion on repetitive motion testing.  The examiner noted that the Veteran had weakened movement, excess fatigability, pain on movement, swelling, instability of station, and disturbance of locomotion.  He was also noted to have tenderness/pain to palpation for the joint line or soft tissue.  Muscle strength was 5/5 on knee flexion and 4/5 on knee extension.  Lachman and posterior drawer testing were normal, while varus/valgus testing was 2+.  The Veteran was noted to use a cane due to his right knee weakness.  X-rays revealed moderate degenerative changes.  

The examiner indicated that the Veteran's knee condition made it difficult for him to ambulate long distances, manage stairs/inclines, climb ladders, squat down, or perform activities with the right knee.  The examiner stated that the Veteran had no significant augmentation of his partially disabling pain, weakness, decreased endurance with associated loss of general function (ambulation/squatting) of the right knee, associated with repetitive use of the knee.  There was no history of flare-ups and no self-perceived loss of motion associated with repetitive use.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate that higher ratings for the right knee condition are warranted.  

With regard to the right knee, the Veteran has been found to have full extension at the time of each VA examination and visit, with no additional limitation of motion being found after repetitive use.  As such, an increased or separate evaluation is not warranted under Diagnostic Code 5261.

As it relates to flexion of the right knee, the Veteran has not been shown to have flexion to less than 100 degrees at the time of any VA examination or outpatient visit during the time period in question.  As the Veteran has been shown to have limitation of motion, although it be noncompensable for rating purposes, in conjunction with his arthritis, a 10 percent disability evaluation, and no more, is warranted under 5260.  See also VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

The Board has considered whether a higher disability evaluation was warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  However, a higher rating is also not warranted in this case, even when considering both the criteria set forth in 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca.  The assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, and stiffness.  The VA examination reports and records did find objective evidence of pain with motion; however, no additional loss of motion was noted on repetitive motion.  Thus, while there was objective evidence of pain, it did not cause the right knee range of motion to be limited in such a way as to warrant a compensable rating based on either flexion or extension.  There was no demonstration that any findings of functional loss were greater than that contemplated by the currently assigned 10 percent rating. 

Moreover, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right knee disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  The Veteran was able to perform repetitive-use testing with no additional limitation of range of motion and no functional loss and/or functional impairment of the knee.

With regard to consideration under DC 5259, the Veteran has been assigned the highest possibility disability evaluation under this code.

The Board has also considered other possible applicable Diagnostic Codes.  Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Under Diagnostic Code 5262, which pertains to impairment of the tibia and fibula, a 10 percent rating is warranted when there is malunion of the tibia and fibula, with slight knee or ankle disability.  A 20 percent rating is warranted when there is malunion of the tibia and fibula, with moderate knee or ankle disability.  A 30 percent rating is warranted when there is malunion of the tibia and fibula, with marked knee or ankle disability.  A 40 percent rating is warranted when there is nonunion of the tibia or fibula with loose motion and a brace requirement.  38 C.F.R. § 4.71a.  In this case, the evidence shows no right knee ankylosis or impairment of the tibia and fibula, including malunion or nonunion, so as to warrant a higher rating under either Diagnostic Code 5256 or Diagnostic Code 5262.  Also, the evidence shows no genu recurvatum, and the maximum disability rating under Diagnostic Code 5263 is 10 percent; therefore, a higher rating under Diagnostic Code 5263 for genu recurvatum is not warranted.  In consideration of the foregoing, the Board finds that a rating in excess of 10 percent for the knee disability based upon limitation of motion is not warranted for any period.

As to instability/subluxation, the Board observes that the Veteran was noted to have instability at the time of his initial VA examination in September 2007.  He has reported having instability and locking throughout the course of the appeal period.  However, an evaluation in excess of 10 percent prior to September 16, 2014, was not met as the Veteran has not been shown to have findings contemplating moderate impairment, as evidenced by normal findings relating to instability at the time of the March 2012 VA examination, and no demonstration of moderate instability in any treatment records prior to September 16, 2014.  

As to the time frame subsequent to September 16, 2014, the Veteran has not been shown to have severe lateral instability since this time.  Moreover, the objective medical findings at the time of the September 2014 VA examination of normal Lachman and posterior drawer testing and only 2+ varus/valgus testing do not demonstrate severe instability/subluxation.  

The Board notes that the Veteran has expressed his opinion that the symptomatology associated with the instability warrants a higher disability evaluation and observes that lay statements are competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a lay person, such as the Veteran, lacks the medical training and expertise to be able to provide a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, the Board concludes that the objective evidence derived from the examinations by medical professionals to be more probative than the Veteran's assertions.  


Extraschedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id. 

In this case, the Board finds that the schedular rating criterion contemplates the symptoms and impairment caused by the service-connected right knee disorder.  The symptoms associated with this disability include complaints of pain on motion, instability and limited motion of the knee.  The schedular rating criteria specifically provided for ratings based on limitation of motion and function due to painful arthritis and other orthopedic factors such a stiffness, weakness, fatigability, incoordination and use of a cane for walking.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Also the criteria listed under DC 5257 contemplates subluxation/instability.  The necessity of the use of an assistive device, such as a cane, falls under the auspices of painful limitation of motion, weakened movement, instability, and altered gait, as these devices are used to treat such symptoms.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Accordingly, referral for extra-schedular consideration for the claim on appeal is not required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such an inferred claim has not been raised by the Veteran and is not raised by the record. 


ORDER

Service connection for a right quadriceps disability, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy, is denied.
 
Service connection for a right lower leg disability, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy, is denied.

Service connection for right knee synovitis, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy, is denied.

Service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected right knee osteoarthritis status post meniscectomy, is denied. 

An initial evaluation in excess of 10 percent for right knee arthritis, based upon limitation of flexion, is denied. 

An initial evaluation in excess of 10 percent for right knee arthritis, based upon subluxation/lateral instability, prior to September 16, 2014, is denied.

An initial evaluation in excess of 20 percent for right knee arthritis, based upon subluxation/lateral instability, from September 16, 2014, is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


